     Case 2:21-cv-00805-SB-MAA Document 1 Filed 01/28/21 Page 1 of 8 Page ID #:1



1    MCINTOSH LAW CORPORATION
     Eric McIntosh, Esq., SBN 182163
2
     Mail: 400 Oceangate, Seventh Floor
3    Long Beach, CA 90802
     (562) 216-2608; (562) 216-2611Fax
4    emac@themcintoshlaw.com
     Attorneys for Plaintiff
5

6                                         UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
7
      ERIC ROGERS, an individual,                                    CASE NO.:
8

9                  Plaintiff,                                        COMPLAINT FOR DAMAGES
                                                                     AND INJUNCTIVE RELIEF
10    v.                                                             FOR VIOLATIONS OF:
                                                                     AMERICANS WITH
11
      J.P. ALLEN, INC.,                                              DISABILITIES ACT; UNRUH
12    a California corporation,                                      CIVIL RIGHTS ACT

13           Defendant.
      ______________________________________/
14

15
                Plaintiff, ERIC ROGERS, (hereinafter “Plaintiff”), sues Defendant, J.P. ALLEN, INC., for

16   injunctive relief, attorneys’ fees, litigation costs, and damages, including but not limited to
17   disbursements, court expenses, and other fees, pursuant, inter alia, to the Americans with
18
     Disabilities Act, 42 U.S.C. § 12181 (“ADA”) and the ADA Accessibility Guidelines, 28 C.F.R.
19
     Part 36 (hereinafter “ADAAG”), as follows:
20

21
                                              INTRODUCTION

22         1.   J.P. ALLEN, INC. (“Defendant”) owns and/or operates that certain hotel known as the
23   Glendale Express, located at 450 W. Pioneer Dr., Glendale, CA 91203 (the “Hotel”).
24
           2.   Defendant       takes   reservations    for    the    Hotel     through     its   website,
25
     www.expresshotels.com/glendale (the “Website”).
26

27
           3.   As of March 15, 2012, Defendant was required to ensure that all of its reservation systems,

28   including online reservation systems (a) identify and describe accessible features of the Hotel in
     COMPLAINT - 1
     Case 2:21-cv-00805-SB-MAA Document 1 Filed 01/28/21 Page 2 of 8 Page ID #:2



1    detail; (b) identify and describe disabled accessible features of ADA compliant guest rooms in
2
     detail; (c) permit disabled individuals to independently assess whether the Hotel and its available
3
     guestrooms meet their individual accessibility needs (by describing accessible and inaccessible
4
     features); and (d) allow reservations to be taken for accessible guestrooms in the same manner as
5

6    for non-accessible guestrooms.1 Defendant has not complied, as set forth more fully below.

7                                                  PARTIES
8
           4.   At all times material hereto, Plaintiff, ERIC ROGERS, was and is over the age of 18
9
     years, sui juris, and a resident of Broward County, Florida. Plaintiff is a paraplegic and therefore
10
     has a qualified disability as that terms is defined by the ADA.
11

12         5.   Plaintiff has visited Southern California on multiple occasions in the past and intends to

13   return to Southern California repeatedly in the future, on vacation, and to visit close friends who
14
     live in the area.
15
           6.   Defendant is a California corporation, located in this District.
16
                                        JURISDICTION AND VENUE
17

18         7.   This Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C.,

19   §§1331, 1343, as Plaintiff’s claims arise, inter alia, under 42 U.S.C. §12181. et seq., based upon
20
     the enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C.
21
     §§ 2201 and 2202).
22
           8.   This Court has personal jurisdiction over Defendant in this action; Defendant is located
23

24   and doing business in this District.

25

26

27

28   1
         This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l).
     COMPLAINT - 2
     Case 2:21-cv-00805-SB-MAA Document 1 Filed 01/28/21 Page 3 of 8 Page ID #:3



1       9.    Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial part
2
     of the events or omissions giving rise to the claims here at issue occurred in this District.
3
                                     COUNT I
4               VIOLATION OF ADA RESERVATION SYSTEM REQUIREMENTS
5
        10. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the
6
     Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for
7
     Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places
8

9    of lodging were required to conform to these revised regulations on or before March 15, 2012.

10      11. On March 15, 2012, the revised regulations implementing Title III of the ADA took effect,
11
     imposing significant new obligations on inns, motels, hotels and other “places of lodging.” 28
12
     C.F.R. §36.302(e)(l) provides that:
13
                     Reservations made by places of lodging. A public accommodation
14
                     that owns, leases (or leases to), or operates a place of lodging shall,
15                   with respect to reservations made by any means, including by
                     telephone, in-person, or through a third party –
16
                            (i)     Modify its policies, practices, or procedures to
17
                                    ensure that individuals with disabilities can make
18                                  reservations for accessible guest rooms during the
                                    same hours and in the same manner as individuals
19                                  who do not need accessible rooms;
20
                            (ii)    Identify and describe accessible features in the hotels
21                                  and guest rooms offered through its reservations
                                    service in enough detail to reasonably permit
22                                  individuals with disabilities to assess independently
                                    whether a given hotel or guest room meets his or her
23
                                    accessibility needs;
24
                            (iii)   Ensure that accessible guest rooms are held for use
25                                  by individuals with disabilities until all other guest
                                    rooms of that type have been rented and the
26
                                    accessible room requested is the only remaining
27                                  room of that type;

28
     COMPLAINT - 3
     Case 2:21-cv-00805-SB-MAA Document 1 Filed 01/28/21 Page 4 of 8 Page ID #:4



1                           (iv)    Reserve, upon request, accessible guest rooms or
                                    specific types of guest rooms and ensure that the
2
                                    guest rooms requested are blocked and removed
3                                   from all reservations systems; and

4                           (v)     Guarantee that the specific accessible guest room
                                    reserved through its reservations service is held for
5
                                    the reserving customer, regardless of whether a
6                                   specific room is held in response to reservations
                                    made by others.
7
        12. In promulgating the new requirements, the Department of Justice made clear that
8

9    individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

10   immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,
11
     Appx. A.
12
        13. Hotels (and motels) are required to identify and describe all accessible features in the
13
     hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities receive
14

15   information they need to benefit from the services offered by the place of lodging.” 28 C.F.R. Part

16   36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as “accessible”
17
     does not ensure necessarily that the room complies with all of the 1991 Standards.” 28 C.F.R. Part
18
     36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.
19
        14. In addition,
20

21                   hotel rooms that are in full compliance with current standards may
                     differ, and individuals with disabilities must be able to ascertain
22                   which features – in new and existing facilities – are included in the
                     hotel’s accessible guest rooms. For example, under certain
23
                     circumstances, an accessible hotel bathroom may meet accessibility
24                   requirements with either a bathtub or a roll in shower. The presence
                     or absence of particular accessible features such as these may mean
25                   the difference between a room that is usable by a particular person
                     with a disability and one that is not.
26

27   28 C.F.R. Part 36, Appx. A.

28
     COMPLAINT - 4
     Case 2:21-cv-00805-SB-MAA Document 1 Filed 01/28/21 Page 5 of 8 Page ID #:5



1       15. Accordingly, Defendant is required to set forth specific accessible features and not
2
     merely recite that a guestroom is “accessible” or “ADA” or list accessibility features that may (or
3
     may not) be offered within a particular room.
4
        16. For hotels in buildings constructed after the effective date of the 1991 Standards, it is
5

6    sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible guestroom,

7    to specify the room type, the type of accessible bathing facility in the room, and the
8
     communications features in the room. 28 C.F.R. Part 36, Appx. A.
9
        17. It is critically important to Plaintiff that any hotel at which he stays is accessible to him,
10
     which takes some research. Plaintiff researches and assesses the accessible features and
11

12   guestrooms of hotels online, which is the fastest, easiest, and most convenient way to do so.

13      18. The Hotel is a place of public accommodation that owns and/or leases and operates a
14
     place of lodging pursuant to the ADA. The Website allows reservations for the Hotel to be taken
15
     online. The Defendant has control over information provided to the public about the Hotel through
16
     the Website and/or other online platforms.
17

18      19. Plaintiff visited the Website to learn about accessible features of Defendant’s Hotel, to

19   independently assess whether the Hotel is accessible to him, and to see if he could reserve an
20
     accessible room at the Hotel online in furtherance of staying there (if it best meets his accessibility
21
     needs) during future visits to Southern California.
22
        20. Upon his visit, Plaintiff discovered that the Website did not allow for the reservation of an
23

24   accessible room with known accessibility features.

25      21. In fact, a review of the Website reveals that it provides information and takes reservations
26
     related to non-accessible guestrooms, but not accessible guestrooms. A page entitled rooms lists
27
     available guestroom types, not including any accessible guestrooms. When book now is selected,
28
     COMPLAINT - 5
     Case 2:21-cv-00805-SB-MAA Document 1 Filed 01/28/21 Page 6 of 8 Page ID #:6



1    a page is generated to input dates, and to filter for desired room type. None of the filters include a
2
     filter for accessible rooms, and none of the listed room types are accessible. Each of the room types
3
     includes a room details button, when pressed for each type of room, there are no accessible features
4
     listed, or any indication that an accessible version of the room can be reserved or exists.
5

6       22. This is particularly egregious in that Defendant is clearly aware of the requirements set

7    forth above but has apparently elected to ignore some of them. For example, the Website has an
8
     Accessibility Statement wherein states that it was constructed in accordance with ADA standards,
9
     list public area accessibility information, and states that accessible rooms are available (without
10
     describing any accessible features of those rooms). But as noted, no accessible rooms are made
11

12   available for reservation on the Website (with accessible features described or otherwise).

13      23. Plaintiff will visit the Website again after Defendant’s compliance with the laws and
14
     regulations specified herein, in order to learn about accessible (and inaccessible) features of the
15
     Hotel, learn about the accessible (and inaccessible) features of guestrooms, assess the extent to
16
     which the Hotel meets each of his specific accessibility needs, determine whether he can reserve
17

18   an accessible guestroom, reserve an accessible guestroom (if it meets his needs), and to stay at the

19   Hotel during one or more of his visits to the area.
20
        24.    Defendants have discriminated against Plaintiff and all other mobility-impaired
21
     individuals, by denying full and equal access to and enjoyment of the goods, services, facilities,
22
     privileges, advantages and accommodations offered on the websites at issue, due to the continuing
23

24   ADA and ADAAG violations as set forth above.

25      25. Modifications to the websites at issue (and other online reservation platforms, as
26
     applicable) is accomplishable without undue burden or expense and is readily achievable. But in
27

28
     COMPLAINT - 6
     Case 2:21-cv-00805-SB-MAA Document 1 Filed 01/28/21 Page 7 of 8 Page ID #:7



1    any event, upon information and belief, the Websites has been altered, updated, and edited after
2
     2010, but not in a manner compliant with 2010 ADAAG standards.
3
        26.      Defendant will continue to discriminate against Plaintiff and all other disabled
4
     individuals who access the Websites (and other online reservation platforms, as applicable) unless
5

6    and until Defendant modifies the Websites (and other online reservation platforms, as applicable)

7    to set forth all required information, as set forth above.
8
        27.     Plaintiff is without an adequate remedy at law and is suffering irreparable harm, and
9
     Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until Defendant
10
     is required to correct the ADA violations at issue, and to maintain the websites (and other online
11

12   reservation platforms, as applicable), inclusive of the online reservation system, in a manner that

13   is consistent with and compliant with ADA and ADAAG requirements.
14
        28. Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief to
15
     Plaintiff, including an Order that compels Defendant to enact policies that are consistent with the
16
     ADA and its remedial purposes, and to alter and maintain the website (and other online reservation
17

18   platforms, as applicable), and all online reservation systems, in accordance with the requirements

19   set forth within the ADAAG Standards, 28 C.F.R. Part 36.
20
              WHEREFORE, Plaintiff, ERIC ROGERS, respectfully requests that this Court enter
21
     judgment against Defendant, and in his favor, as follows:
22
                 a. A declaration that the Website is owned, leased, operated, and/or controlled by
23

24                   Defendant in a manner that violates the ADA, as set forth herein;

25               b. Temporary and permanent injunctive relief enjoining Defendant from continuing
26
                     discriminatory practices, including the requirement that Defendant permanently
27
                     implement policies, practices, procedures, including online content, consistent with
28
     COMPLAINT - 7
Case 2:21-cv-00805-SB-MAA Document 1 Filed 01/28/21 Page 8 of 8 Page ID #:8
